DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-27, 29-30, 32-34, 37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. US Patent 6621693.
Regarding claim 21, Potter teaches, 
A system (Figs. 2-4 and 7), comprising: 
a rack (Col. 3, lines 10-17, the chassis showed in the figures is mounted in a rack); 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2) and that is configured to support a plurality of heat-producing components (figure 2-4, 7 element 14); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple the plurality of heat-producing components to the chassis and that form one or more air passages (Figure 3, airflow 16 in the channel/passage element 12a) between each of the heat-producing components, the support structure and a surface of the chassis interior (where the support structures are mounted such that this is the top of the interior of the chassis) such that each heat-producing component is cooled by at least one respective air passage (figure 3, cooling the components; similar to figure 8a of present application), wherein the heat producing component are oriented such that the respective longest sides of the heat producing components are parallel to the chassis interior surface (as seen in figure 1-2, 7, such that the longest side of the hard disk drive 14 is parallel to the interior side of the lid of the chassis as seen in figure 2 and 7 and the bottom surface of the chassis; the longest side of the hard disk is taken from the side where element 5 is indicated in figure 1 is indicated to the side where element 1 is indicated in figure 2), and
wherein to form the one or more air passages respective ones of the support structure comprises: 
coupling mounts on either side of a respective one of the air passages (as seen in figure 3, the element indicated by 12 at each corner is consider the coupling mounts), the coupling mounts extending in a first direction (first direction being from bottom of the chassis towards element 10 in figure 3, see annotated drawing) from the chassis interior surface to respective surfaces of the respective ones of the heat producing components; and
wherein a portion (emphasis added) of the coupling mounts that extend between the chassis interior and the respective heat producing components further extends in a second direction (second direction being substantially perpendicular to the first, such that at least the width of element 12 is extending along the longest side of the respective heat producing components 14) substantially along the longest side of the respective ones of the heat producing components, 
wherein each of the air passages: 
comprises one or more air inlets and one or more air outlets (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57) and side walls formed by respective ones of the support structures (the legs extending up of element 12 comprises some thickness, thereby the thickness of these legs are considering the side wall of the support 12), and 
is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat- producing component (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57).

    PNG
    media_image1.png
    412
    621
    media_image1.png
    Greyscale

Potter however does not teach wherein the coupling mounts that extend between the chassis interior and the respective heat producing components further extends in a second direction substantially along the longest side of the respective ones of the heat producing components. Meaning the support structure comprising coupling mounts is not arranged to be in the longest side of the receptive ones of the heat producing components. However, rearranging the support structures to be arrange on the longest side of the heat producing components is not new in the art and would require routine skill to person skilled in the art. since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Potter in figures 4a-b shows a support structure (element 22) arranged such that the support structure is arranged along the longest side of the respective ones of the heat producing components. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the support structure comprising the coupling mounts of figure 3, such that the support structure (12) is arranged along the longest side of the heat producing component (14), such modification will not render the embodiment of figure 3 to be inoperable, since this would still provide the same securing means and the air passage would still be provided, thus this would be merely rearranging the support structure which is consider routing skill in the art. Additionally, by providing along the longer side, the support structure would ensure that the hard disk drive had more support in the middle of the hard disk drive. 


    PNG
    media_image2.png
    438
    652
    media_image2.png
    Greyscale

Regarding claim 23, Potter as modified teaches, 
Wherein a set of the support structure are configured to position the heat-producing components to couple with one or more backplanes (backplane seen in fig 5 of Potter, such as where the connector 36 is provided which engages to the hard disk drive 14 and in figure 6, element 50, similar structure required for figure 2 to be operational) included in the chassis. 
Regarding claim 24, Potter as modified teaches, 
Wherein the one or more support structure is configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 25, Potter as modified teaches, 
Wherein the chassis comprises a base element (the circuit board 50 being the base element, which is coupled to the component 14 via the supports 12) configured to couple, via the one or more support structures, the heat producing components to the chassis; and
Wherein the base element of the chassis at least partially forms the one or more air passages between each of the heat-producing components and the base element such that each heat-producing component is cooled by the at least one respective air passage (Fig. 2-3, the space between the element 14, the support 12 and the base element 50 create an air passage such that least an air passage is between the element 14 and the base element 50).
Regarding claim 26, Potter teaches, 
A data storage module (Figs. 2-4 and 7), comprising: 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2) and that is configured to support a plurality of heat-producing components (figure 2-4, 7 element 14); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple the plurality of heat-producing components to the chassis and that each at least partially form one or more air passages (Figure 3, airflow 16 in the channel/passage element 12a) between each of the heat-producing components, the support structure and a surface of the chassis interior (where the support structures are mounted such that this is the top of the interior of the chassis) such that each heat-producing component is cooled by at least one of the one or more respective air passage (figure 3 and 2 and 7, cooling the components via the respective air passages; similar to figure 8a of present application), wherein the heat producing component are oriented such that the respective longest sides of the heat producing components are parallel to the surface of the chassis interior (as seen in figure 1-2, 7, such that the longest side of the hard disk drive 14 is parallel to the interior side of the lid of the chassis as seen in figure 2 and 7 and the bottom surface of the chassis; the longest side of the hard disk is taken from the side where element 5 is indicated in figure 1 is indicated to the side where element 1 is indicated in figure 2), and
wherein to form the one or more air passages respective ones of the support structure comprises: 
coupling mounts on either side of a respective one of the air passages (as seen in figure 3, the element indicated by 12 at each corner is consider the coupling mounts), the coupling mounts extending in a first direction (first direction being from bottom of the chassis towards element 10 in figure 3, see annotated drawing) from the chassis interior surface to respective surfaces of the respective ones of the heat producing components; and
wherein a portion (emphasis added) of the coupling mounts that extend between the chassis interior and the respective heat producing components further extends in a second direction (second direction being substantially perpendicular to the first, such that at least the width of element 12 is extending along the longest side of the respective heat producing components 14) substantially along the longest side of the respective ones of the heat producing components, 
wherein each of the air passages: 
comprises one or more air inlets and one or more air outlets (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57) and side walls formed by respective ones of the support structures (the legs extending up of element 12 comprises some thickness, thereby the thickness of these legs are considering the side wall of the support 12), and 
is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat-producing component (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57).
Potter however does not teach wherein the coupling mounts that extend between the chassis interior and the respective heat producing components further extends in a second direction substantially along the longest side of the respective ones of the heat producing components. Meaning the support structure comprising coupling mounts is not arranged to be in the longest side of the receptive ones of the heat producing components. However, rearranging the support structures to be arrange on the longest side of the heat producing components is not new in the art and would require routine skill to person skilled in the art. since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Potter in figures 4a-b shows a support structure (element 22) arranged such that the support structure is arranged along the longest side of the respective ones of the heat producing components. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the support structure comprising the coupling mounts of figure 3, such that the support structure (12) is arranged along the longest side of the heat producing component (14), such modification will not render the embodiment of figure 3 to be inoperable, since this would still provide the same securing means and the air passage would still be provided, thus this would be merely rearranging the support structure which is consider routing skill in the art. Additionally, by providing along the longer side, the support structure would ensure that the hard disk drive had more support in the middle of the hard disk drive. 
Regarding claim 27, Potter as modified teaches, 
wherein one or more of the support structures are configured to arrange the heat- producing components (as seen between figure 2 and 3), when coupled to the chassis via the support structures (Figure 2 and 3), to face respective interface ports of the heat-producing components towards a common portion of the chassis interior (Figures 2-3, 5-6 such that the ports seen in figure 5 and 6 which would be similar to what is omitted in figure 2-3 since a port is required to operate the hard disk drive 14 with respect to the system 1, thereby the power towards the common portion being where the board 50 is disposed).
Regarding claim 29, Potter as modified teaches, 
Wherein the one or more support structures are configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 30, Potter as modified teaches, 
One or more dividers (figure 2, a row of components 14 are provided, thereby every other components can be consider as divider, for example, first 14 closest to fan F in figure 2 is heat producing components, the adjacent element 14 is the divider and the third one is heat producing components, this restricts the airflow since the applicant does not define how exactly this is restricting thereby the fact that the second element 14 is in the way is consider to be restricting) configured to at least partially restrict airflow between adjacent heat producing components. 

Regarding claim 32, Potter teaches, 
A data storage module (Figs. 2-4 and 7), comprising, 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple plurality of heat-producing components (figures 2-4, 7, element 14) to a base of the chassis (figure 2 and 3 such that support structures 12 coupled the disk drive to the base of the chassis, Col. 4, lines 10-15) such that respective air passages (Figure 3, airflow 16 in the channel/passage element 12a)  are formed between each of the heat-producing components, sidewalls (fig. 3, the legs extending up of element 21 comprises some thickness, thereby the thickness of these legs are consider the side wall of the support 12) formed by respective ones of the support structure and the base  (where the support structures are mounted such that this is the top of the interior of the chassis/the base), wherein each separate air passage extends at least partially parallel to the base (figure 3, similar to figure 8a of present application) and is configured to be in heat transfer communication with a respective one of the heat producing components (figure 2-3, the airflow cools down the disk drive thereby heat transfer communication; Col. 4, lines 22-34), wherein the heat producing component are oriented such that the respective longest sides of the heat producing components are parallel to the base (as seen in figure 1-2, 7, such that the longest side of the hard disk drive 14 is parallel to the interior side of the lid of the chassis as seen in figure 2 and 7 and the bottom surface of the chassis; the longest side of the hard disk is taken from the side where element 5 is indicated in figure 1 is indicated to the side where element 1 is indicated in figure 2), and
wherein to form the one or more air passages respective ones of the support structure comprises: 
the side walls on either side of a respective one of the air passages (as seen in figure 3, the element indicated by 12 at each corner is consider the coupling mounts) extending in a first direction (first direction being from bottom of the chassis towards element 10 in figure 3, see annotated drawing) from the chassis interior surface to respective surfaces of the respective ones of the heat producing components; and
wherein a portion (emphasis added) of the side walls that extend between the chassis interior and the respective heat producing components further extends in a second direction (second direction being substantially perpendicular to the first, such that at least the width of element 12 is extending along the longest side of the respective heat producing components 14) substantially along the longest side of the respective ones of the heat producing components. 
Potter however does not teach wherein the coupling mounts that extend between the chassis interior and the respective heat producing components further extends in a second direction substantially along the longest side of the respective ones of the heat producing components. Meaning the support structure comprising coupling mounts is not arranged to be in the longest side of the receptive ones of the heat producing components. However, rearranging the support structures to be arrange on the longest side of the heat producing components is not new in the art and would require routine skill to person skilled in the art. since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Potter in figures 4a-b shows a support structure (element 22) arranged such that the support structure is arranged along the longest side of the respective ones of the heat producing components. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the support structure comprising the coupling mounts of figure 3, such that the support structure (12) is arranged along the longest side of the heat producing component (14), such modification will not render the embodiment of figure 3 to be inoperable, since this would still provide the same securing means and the air passage would still be provided, thus this would be merely rearranging the support structure which is consider routing skill in the art. Additionally, by providing along the longer side, the support structure would ensure that the hard disk drive had more support in the middle of the hard disk drive. 
Regarding claim 33, Potter as modified teaches, 
Wherein the one or more support structures are configured to locate the heat- producing components (fig 2-3), when coupled to the base, so as to establish air plenums in the chassis interior (figure 2 the air flowing from the fan F to the outlet indicated by 5, such that air will flow in the region of 20, and the two columns of element 14), distinct plenums corresponding to an inlet and an exhaust end of the chassis (fig 2 inlet being where element F is and outlet where element 5 is), and the air passages configured to channel air between the air plenums (figures 2 and as described the air flow above between three column sections).
Regarding claim 34, Potter as modified teaches, 
further comprising: baffle elements (figure 2, a row of components 14 are provided, thereby every other components can be consider as baffle element, for example, first 14 closest to fan F in figure 2 is heat producing components, the adjacent element 14 is the baffle and the third one is heat producing components), coupled to the base or the chassis (figure 2-3), that at least partially partition the chassis interior into the air plenums or the air passages (such that the air is flown between and around, fig 1-2).
Regarding claim 37, Potter as modified teaches, 
Wherein the one or more support structures are configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 39, Potter as modified teaches, 
Wherein a set of the support structure comprises one or more backplanes to the heat producing components (backplane seen in fig 5 of Potter, such as where the connector 36 is provided which engages to the hard disk drive 14 and in figure 6, element 50, similar structure required for figure 2 to be operational). 
Regarding claim 40, Potter as modified teaches, 
Wherein the plurality of support structures are configured to couple heat producing components to the base of the chassis in an orientation such that a longest dimension of the respective heat producing component is parallel to the base (Figure 3, 2 shows similar features as of figure 8a of present application, furthermore as seen in figure 3 of Potter, the longest dimension is parallel to the base; furthermore as described in claim 21). 


Claim(s) 22, 28, 31, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. US Patent 6621693 in view of Hall US Pub 2007/0030641.
Regarding claim 22, 
Potter as modified teaches wherein each heat producing components is coupled to the chassis via a respective set of support structures (as seen in figure 2 and 3, such that the support details in figure 3).
Potter as modified does not teach each heat producing components in a staggered confirmation that arranged the heat-producing components in a staggered configuration in the chassis interior. 
Hall in similar field of server system and cooling system teaches wherein each heat producing component is coupled to the chassis via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figures 2&7a, similar to present application’s figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig. 2&7a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the heat producing components coupled to the chassis via the support structure of Potter such that they are in a staggered configuration in the chassis interior as taught by Hall such arrangement/configuration will optimize the cooling by taking into account the increasing temperature of the air as the air moves through the heat producing components (paragraph 93).
Regarding claim 28, 
Potter as modified teaches the heat producing components that are electrically connected to external power (figure 2, the server unit has to be powered to the external thereby the wire between the hard disk drive and the power supply is provided). 
Potter as modified does not teach cabling, routed to each of the coupled heat producing components from an external source, through the common portion of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source, an external computer system, an instance of processing circuitry or a communication network. 
 Hall teaches cabling (fig. 7a, signal cabling power and the controller board connected thereby routing the cable from the rear to the components 120s and that cabling is connected to at least external power source since this is signal cabling power; paragraph 9; last sentence of paragraph 168), routed to each of the coupled heat producing components from an external source, through the common portion  (rear portion in figure 7a) of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source (fig 7a, power cabling, signal cabling), an external computer system, an instance of processing circuitry or a communication network. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a cable management system as taught by Hall with the data storage module of Potter for the purpose of ensuring that wires are routed properly and thereby there is no loss off connection due to disconnect and tangle of cabling. 
Regarding claim 31, 
Potter as modified teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (figure 2-3, such that the support 12 arranges the heat producing component 14 at an angle, in this case the angle can be 90 degrees from the length of the server chassis 1. 
Potter as modified does not teach the specific air passage detail such that wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration, when coupled to the chassis, so as to establish side inlet air plenum that directly cool air to the air passages and a center exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module
Hall teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when coupled to the chassis, so as to establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module (figure 7a and figure 9b shows the air flow at different areas specifically figure 9b shows on the left and right side and in the central as shown in figure 7a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide arrange the heat producing components as taught by Hall such that the support structure and the heat producing component when coupled to the chassis establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module, such configuration will ensure that optimal cooling air (similar to claim 2) is provided with respect to each of the heat producing component and proper heat dissipation out of the data storage module is conducted.  
Regarding claim 35, 
Potter as modified teaches wherein each heat producing components is coupled to the chassis via a respective set of support structures (as seen in figure 2 and 3, such that the support details in figure 3).
Potter as modified does not teach each heat producing components in a staggered confirmation that arranged the heat-producing components in a staggered configuration in the chassis interior. 
Hall in similar field of server system and cooling system teaches wherein each heat producing component is coupled to the chassis via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figures 2&7a, similar to present application’s figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig. 2&7a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the heat producing components coupled to the chassis via the support structure of Potter such that they are in a staggered configuration in the chassis interior as taught by Hall such arrangement/configuration will optimize the cooling by taking into account the increasing temperature of the air as the air moves through the heat producing components (paragraph 93).
Regarding claim 36, 
Potter as modified teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (figure 2-3, such that the support 12 arranges the heat producing component 14 at an angle, in this case the angle can be 90 degrees from the length of the server chassis 1. 
Potter as modified does not teach the specific air passage detail such that wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration, when coupled to the chassis, so as to establish side inlet air plenum that directly cool air to the air passages and a center exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module
Hall teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when coupled to the chassis, so as to establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module (figure 7a and figure 9b shows the air flow at different areas specifically figure 9b shows on the left and right side and in the central as shown in figure 7a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide arrange the heat producing components as taught by Hall such that the support structure and the heat producing component when coupled to the chassis establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module, such configuration will ensure that optimal cooling air (similar to claim 2) is provided with respect to each of the heat producing component and proper heat dissipation out of the data storage module is conducted.  
Regarding claim 38, Potter as modified teaches, 
A common air plenum, wherein one or more of the support structures are configured to arrange the heat- producing components (as seen between figure 2 and 3), when coupled to the base of the chassis via the support structures (Figure 2 and 3), to face respective interface ports of the heat-producing components towards a common portion of the chassis interior in the common air plenum (Figures 2-3, 5-6 such that the ports seen in figure 5 and 6 which would be similar to what is omitted in figure 2-3 since a port is required to operate the hard disk drive 14 with respect to the system 1, thereby the power towards the common portion being where the board 50 is disposed); the heat producing components that are electrically connected to external power (figure 2, the server unit has to be powered to the external thereby the wire between the hard disk drive and the power supply is provided); and 
Wherein the heat-producing components comprises mass storage devices (hard disk drive element 14).
Potter as modified does not teach cabling, routed to each of the coupled heat producing components from an external source, through the common portion of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source, an external computer system, an instance of processing circuitry or a communication network. 
 Hall teaches cabling (fig. 7a, signal cabling power and the controller board connected thereby routing the cable from the rear to the components 120s and that cabling is connected to at least external power source since this is signal cabling power; paragraph 9; last sentence of paragraph 168), routed to each of the coupled heat producing components from an external source, through the common portion  (rear portion in figure 7a) of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source (fig 7a, power cabling, signal cabling), an external computer system, an instance of processing circuitry or a communication network. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a cable management system as taught by Hall with the data storage module of Potter for the purpose of ensuring that wires are routed properly and thereby there is no loss off connection due to disconnect and tangle of cabling. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, the office indicates that the Potter reference is used however, this is interpreted under obviousness rejection under 35USC§103 thus the newly amended limitation is taught as provided in the rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841